Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a method for assembling a keyboard instrument that includes: 
an upper case having an upper side installation part; a lower case having a lower side installation part at a position corresponding to the upper side installation part of the upper case; a keyboard unit including a key-connecting part to which a plurality of keys are connected, the key-connecting part having an insertion hole to which at least one of the upper side installation part and the lower side installation part is inserted; and a fastening member for fastening the upper side installation part and the lower side installation part together, the method comprising: 
installing the keyboard unit on the lower case such that the insertion hole of the key- connecting part is positioned corresponding to the lower side installation part; 
thereafter, placing the upper case on the keyboard unit that has been installed on the lower case such that the upper side installation part of the upper case is positioned inside the insertion hole of the key-connecting part of the keyboard unit and mates with the lower side installation part of the lower case; and 
while the upper side installation part of the upper case is positioned inside the insertion hole of the key-connecting part of the keyboard unit and mates with the lower side installation part, inserting the fastening member into the upper side installation part and the lower side installation part so as to fix the upper case to the lower case via the fastening member.
The closest related disclosure is to the parent case 16/931,280, patent 11,195,499.  The current claim includes the structure of claim 1 of the patented case and details the method of assembling the a keyboard instrument that includes the structure of the patented claim.
There is a known a method that inserts the keyboard fasten part between the upper and lower case fastens the three together, for example, Nishida (U. S. Patent 7,465,863 or 7,332,663) and Masubuchi (U. S. Patent 6,133,517). The method in these cases does inserting the key-connection part in an insertion hole.  Reasonably, by the method of claim 1, the case parts and keys can be held more securely together and in a different way than disclosed by Nishida and Masubuchi.
Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-6 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 2, 2022